DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020, 07/08/2020, 02/22/2021, and 10/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite that “the retro-reflective display medium and the secondary medium are stacked in a display depth direction and overlap in a lateral direction perpendicular to the display depth direction.” Similarly, claim 20 recites that “the retro-reflective display medium and the diffusive scattering layer are stacked in a display depth direction and overlap in a lateral direction perpendicular to the display depth direction.” However, it is unclear how the claimed mediums can be stacked in a display depth direction while also overlapping in a lateral direction. Specifically, if the claimed mediums are stacked in a display depth direction, they are in different planes when viewed along a lateral direction. It is unclear if the claims are intended for the mediums to overlap when viewed along the display depth direction, or whether the claims are intended to provide a different configuration when viewed along a different direction. For the purposes of examination, any mediums that are stacked in a 
Claims 2-13 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim; and claims 15-19 are rejected as being dependent upon claim 14 and failing to cure the deficiencies of the rejected base claim.
The term "substantially" in claims 2 and 17 is a relative term which renders the claim indefinite.  The term "substantially greater than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what range of angles should be considered “substantially greater than the first range of return angles” as such a term is not defined by the specification and has no specific degree. As such, it is unclear what range of angles is encompassed by the second range of angles. For the purposes of examination, any range of angles that is greater than the first range of angles will be interpreted as reading on the claimed limitation.
Claims 3-5 are rejected as being dependent upon claim 2 and failing to cure the deficiencies of the rejected base claim.
The term "about" in claims 3-5 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what should be encompassed by “less than about 20 degrees” in claim 3, “more than about 50%” in claim 4, or “less than about 10%” in claim 5. Specifically, the term “about” is not defined by the specification and one of ordinary skill in the art would not be able to discern what ranges should be encompassed by the claimed terms. Moreover, given the construction of a retroreflective layer as required, the viewing angles would be dependent upon the location of the light .
Additionally, it is unclear how “a luminance of the primary image” can “fall off by more than about 50% outside of the first range of return angles” as required by claim 4. Specifically, it is unclear how the luminance is being defined (i.e. in terms of a total transmission, brightness, reflectance, etc.) and it is unclear how the relative luminance is being defined (i.e. in terms of a ratio to a first luminance, to a total brightness, a total transmission, a total reflectance, etc.). Moreover, given the construction of a retroreflective layer as required, such luminance values would be dependent upon the location of the light source and vary depending on the location of the light source. As such, it is unclear what specific structure would result in the claimed condition and the metes and bounds of the claim are unclear.
Further, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the display screen performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the display screen to perform the function of causing the luminance values to fall off. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Furthermore, it is unclear how “a luminance of the secondary image is less than about 10% relative to a luminance of the primary image within the first range of return angles when the primary image is present” as required by claim 5. Specifically, it is unclear how the luminance is being defined (i.e. in terms of a total transmission, brightness, reflectance, etc.) and it is unclear how the relative luminance is being defined (i.e. in terms of a ratio to a first luminance, to a total brightness, a total transmission, a total reflectance, etc.). Additionally, how the luminance can be defined with respect to 
Further, this limitation is unclear as it recites functional language without providing a discernable boundary on what element/structure of the display screen performs the function. Specifically, it is unclear if a specific material/structure/element must be present in the display screen to perform the function of causing the luminance values. As such, the metes and bounds of the claim cannot be discerned and the claim is unclear. See Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc) (“Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim”) (MPEP § 2173.05(g)).
Claim 6 recites that “one or both of the retro-reflective display medium and the secondary display medium comprise a partially transparent layer having local regions that are modified to have increased transparency relative to remaining regions.” However, it is unclear how such a medium can have “local regions that are modified to have increased transparency relative to remaining regions.” Specifically, it is unclear what is encompassed by “modified” regions that have increased transparency and how the remaining regions are defined. For the purposes of examination, any partially transparent layer will be interpreted as reading on the claimed limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faykish et al. (U.S. Patent No. 5,169,707; hereinafter – “Faykish”).
Regarding claim 1, Faykish teaches a display screen configured to display viewing position-dependent images, the display screen comprising:
a retro-reflective display medium (12: 16+18+20; 112: 116+118+119+120; 212: 216+219+220) configured to display a primary image (“retro-legend” or “primary legend”) by reflecting incident light from a light source towards a first viewing position (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-22; C. 5, L. 54 – C. 6, L. 12; C. 8, L. 31-51); and
a secondary display medium (14: 10+13; 114: 113+134; 214: 213+236) configured to display a secondary image (“primary legend” or “retro-legend”) (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46),
wherein the retro-reflective display medium and the secondary display medium are stacked in a display depth direction and overlap in a lateral direction perpendicular to the display depth direction (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-22; C. 5, L. 54 – C. 6, L. 12; C. 8, L. 31-51).
Regarding claim 2, Faykish teaches the display screen of Claim 1, as above.
Faykish further teaches that the retro-reflective display medium (12: 16+18+20; 112: 116+118+119+120; 212: 216+219+220) is configured such that the primary image (“retro-legend” or “primary legend”) is visible from the first viewing position within a first range of return angles, and 
Additionally, Examiner further notes that the limitation “the retro-reflective display medium is configured such that the primary image is visible from the first viewing position within a first range of return angles, and wherein the secondary display medium is configured such that the secondary image is visible from a second viewing position within a second range of return angles that is substantially greater than the first range of return angles and includes the first range of return angles” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Faykish teaches a display screen with the recited retro-reflective display layer and secondary display medium, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Faykish anticipates the claim.
Regarding claim 3, Faykish teaches the display screen of Claim 2, as above.
Faykish further teaches that the first range of return angles is centered about a direction of reflection of the incident light towards the first viewing position and is less than about 20 degrees (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Faykish teaches a display screen with the recited retro-reflective display layer and secondary display medium, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Faykish anticipates the claim.
Regarding claim 4, Faykish teaches the display screen of Claim 2, as above.
Faykish further teaches that a luminance of the primary image falls off by more than about 50% outside the first range of return angles (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).
Additionally, Examiner further notes that the limitation “a luminance of the primary image falls off by more than about 50% outside the first range of return angles” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Faykish 
Regarding claim 5, Faykish teaches the display screen of Claim 2, as above.
Faykish further teaches that a luminance of the secondary image is less than about 10% relative to a luminance of the primary image within the first range of return angles when the primary image is present (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).
Additionally, Examiner further notes that the limitation “a luminance of the secondary image is less than about 10% relative to a luminance of the primary image within the first range of return angles when the primary image is present” is directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Faykish teaches a display screen with the recited retro-reflective display layer and secondary display medium, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Faykish anticipates the claim.
Regarding claim 6, Faykish teaches the display screen of Claim 1, as above.
Faykish further teaches that one or both of the retro-reflective display medium and the secondary display medium comprise a partially transparent layer having local regions that are modified to have increased transparency relative to remaining regions (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46; C. 8, L. 31-51).
Regarding claim 7, Faykish teaches the display screen of Claim 1, as above.
Faykish further teaches that the retro-reflective display medium (12: 16+18+20; 112: 116+118+119+120; 212: 216+219+220) is formed at a greater depth than the secondary display medium (14: 10+13; 114: 113+134; 214: 213+236) relative to a viewing surface of the display screen, and wherein the secondary display medium is configured to partially transmit light directed to the retro-reflective display medium (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46; C. 8, L. 31-51).
Regarding claim 8, Faykish teaches the display screen of Claim 7, as above.
Faykish further teaches that the secondary display medium (14: 10+13; 114: 113+134; 214: 213+236) is configured to serve as a mirror which partially reflects external light such that the secondary image comprises a mirror image (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46).
Regarding claim 9, Faykish teaches the display screen of Claim 7, as above.
Faykish further teaches that the secondary display medium (14: 10+13; 114: 113+134; 214: 213+236) comprises a plurality of holes formed therethrough (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46).
Regarding claim 10, Faykish teaches the display screen of Claim 1, as above.
Faykish further teaches that the secondary display medium (14: 10+13; 114: 113+134; 214: 213+236) comprises a directly printed pattern on the retro-reflective display medium (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46).
Regarding claim 11, Faykish teaches the display screen of Claim 1, as above.
Faykish further teaches a diffusive scattering layer (238) stacked in the display depth direction and overlapping one or both of the retro-reflective display medium and the secondary display medium in the lateral direction perpendicular to the display depth direction (See e.g. Fig. 3; C. 13, L. 6-37: “liner 
Regarding claim 12, Faykish teaches the display screen of Claim 11, as above.
Faykish further teaches that the diffusive scattering layer (238) is interposed between the light source and the retro-reflective display medium and between the light source and the secondary display medium (See e.g. Fig. 3; C. 13, L. 6-37: “liner 238 is preferably very smooth so as to yield a glossy outer surface on outer layer 232 which is desired for optimum retroreflection by minimizing the diffuse reflection which is associated with surfaces having matte finishes”).
Regarding claim 14, Faykish teaches a method of displaying viewing position-dependent images, the method comprising:
displaying a primary image (“retro-legend” or “primary legend”) from a retro-reflective display medium (12: 16+18+20; 112: 116+118+119+120; 212: 216+219+220)by reflecting incident light from a light source towards a first viewing position (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-22; C. 5, L. 54 – C. 6, L. 12; C. 8, L. 31-51); and
displaying a secondary image (“primary legend” or “retro-legend”) from a secondary display medium (14: 10+13; 114: 113+134; 214: 213+236) (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46),
wherein the retro-reflective display medium and the secondary medium are stacked in a display depth direction and overlap in a lateral direction perpendicular to the display depth direction, such that displaying the primary image and the secondary image comprises displaying through a common viewing surface of the display (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-22; C. 5, L. 54 – C. 6, L. 12; C. 8, L. 31-51).
Regarding claim 15, Faykish teaches the method of Claim 14, as above.

Regarding claim 16, Faykish teaches the method of Claim 15, as above.
Faykish further teaches that displaying the secondary image comprises displaying the secondary image that is visible at least outside the first range of observation angles (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).
Regarding claim 17, Faykish teaches the method of Claim 16, as above.
Faykish further teaches that displaying the secondary image comprises displaying the secondary image within a second range of return angles that is substantially greater than the first range of return angles and includes the first range of observation angles (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).
Regarding claim 18, Faykish teaches the method of Claim 14, as above.
Faykish further teaches that the secondary display medium is disposed at a greater depth in the display depth direction than the retro-reflective display medium relative to a display surface, and wherein the retro-reflective display medium that is formed of a semi- transparent or partially transparent material configured to partially transmit light, such that the secondary image is displayed through the retro-reflective display medium (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46; C. 8, L. 31-51).
Regarding claim 19, Faykish teaches the method of Claim 18, as above.
Faykish further teaches that displaying the secondary image comprises displaying a static content from the secondary display medium by partially reflecting external light (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46; C. 8, L. 31-51).
Regarding claim 20, Faykish teaches a display screen configured to display viewing position-dependent images, the display screen comprising:
a retro-reflective display medium (12: 16+18+20; 112: 116+118+119+120; 212: 216+219+220) configured to display a primary image (“retro-legend” or “primary legend”) by reflecting incident light from a light source towards a first viewing position (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-22; C. 5, L. 54 – C. 6, L. 12; C. 8, L. 31-51); and
a diffusive scattering layer (14: 10+13; 114: 113+134; 214: 213+236+238) configured to diffusively scatter light passing therethrough (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-36; C. 5, L. 39 – C. 6, L. 12; C. 6, L. 30-46; C. 13, L. 6-37: “liner 238 is preferably very smooth so as to yield a glossy outer surface on outer layer 232 which is desired for optimum retroreflection by minimizing the diffuse reflection which is associated with surfaces having matte finishes”),
wherein the retro-reflective display medium and the diffusive scattering layer are stacked in a display depth direction and overlap in a lateral direction perpendicular to the display depth direction (See e.g. Figs. 1-3; C. 3, L. 47-58; C. 4, L. 1-22; C. 5, L. 54 – C. 6, L. 12; C. 8, L. 31-51).
Claim(s) 20 is/are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (U.S. Patent No. 6,323,999).
Regarding claim 20, Ueda teaches a display screen configured to display viewing position-dependent images, the display screen comprising:
a retro-reflective display medium (13) configured to display a primary image by reflecting incident light from a first light source towards a first viewing position (See e.g. Figs. 4-5, 10-13, and 16; C. 6, L. 35-65); and
a diffusive scattering layer (16, 19) configured to diffusively scatter light passing therethrough (See e.g. Figs. 4-5 and 10-13; C. 8, L. 59 – C. 9, L. 38; C. 11, L. 33-58),
.
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (U.S. Patent No. 7,561,330).
Regarding claim 20, Goto teaches a display screen configured to display viewing position-dependent images, the display screen comprising:
a retro-reflective display medium (3) configured to display a primary image by reflecting incident light from a first light source towards a first viewing position (See e.g. Figs. 1-7; C. 14, L. 41-65; C. 19, L. 27-44); and
a diffusive scattering layer (2) configured to diffusively scatter light passing therethrough (See e.g. Figs. 1, 4, and 5; C. 14, L. 41-65; C. 19, L. 27-44),
wherein the retro-reflective display medium and the diffusive scattering layer are stacked in a display depth direction and overlap in a lateral direction perpendicular to the display depth direction (See e.g. Figs. 1, 4, and 5; C. 14, L. 41-65; C. 19, L. 27-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Faykish.
Regarding claim 4, Faykish teaches the display screen of Claim 2, as above.
Faykish further teaches that a luminance of the primary image falls off by more than about 50% outside the first range of return angles (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).
Furthermore, Faykish teaches that the primary image can have a “high transmittance” outside of a range of angles such that it “is relatively less visible” or “indiscernible” or “no longer visible” (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12) in order to “provide both (1) an ambiently (i.e., under ordinary diffuse viewing conditions) inspected verification feature or image and (2) a retroreflective verification feature or image” and such that “security laminates of the invention provide a higher degree of security and convenience than was heretofore available” (C. 1, L. 56-67 and C. 2, L. 59 – C. 3, L. 5).
Therefore, even if Faykish did not disclose the required luminance values, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish such that a luminance of the primary image falls of by more than about 50% outside of the first range of return angles in order to “provide both (1) an ambiently (i.e., under ordinary diffuse viewing conditions) inspected verification feature or image and (2) a  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 5, Faykish teaches the display screen of Claim 2, as above.
Faykish further teaches that a luminance of the secondary image is less than about 10% relative to a luminance of the primary image within the first range of return angles when the primary image is present (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).
Furthermore, Faykish teaches that the primary image can have a “high transmittance” outside of a range of angles such that it “is relatively less visible” or “indiscernible” or “no longer visible” (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12) in order to “provide both (1) an ambiently (i.e., under ordinary diffuse viewing conditions) inspected verification feature or image and (2) a retroreflective verification feature or image” and such that “security laminates of the invention provide a higher degree of security and convenience than was heretofore available” (C. 1, L. 56-67 and C. 2, L. 59 – C. 3, L. 5).
Therefore, even if Faykish did not disclose the required luminance values, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish such that a luminance of the secondary image is less than about 10% relative to a luminance of the primary image within the first range of return angles when the primary image is present in order to “provide both (1) an ambiently (i.e., under ordinary diffuse viewing conditions) inspected verification feature or image and (2) a retroreflective verification feature or  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Claim(s) 2-5 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Faykish in view of Desjardins (U.S. Patent No. 5,624,731).
Regarding claim 2, Faykish teaches the display screen of Claim 1, as above.
Faykish further teaches that the retro-reflective display medium (12: 16+18+20; 112: 116+118+119+120; 212: 216+219+220) is configured such that the primary image (“retro-legend” or “primary legend”) is visible from the first viewing position within a first range of return angles, and wherein the secondary display medium is configured such that the secondary image (“primary legend” or “retro legend”) is visible from a second viewing position within a second range of return angles that is substantially greater than the first range of return angles and includes the first range of return angles (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).
Additionally, in light of the 35 U.S.C. 112(b) rejections detailed above, Examiner further submits reference Desjardins.
Desjardins teaches a multi-color, multi-image retroreflective goniochromatic display comprising a retro-reflective display medium (12+13) configured to display a primary image and a secondary display medium (11, 16), wherein the retro-reflective display medium is configured such that the primary image is visible from the first viewing position within a first range of return angles, and wherein the secondary display medium is configured such that the secondary image is visible from a second viewing position 
Desjardins teaches this first and second range of return angles such that “the illusion of an extra dimension is created, giving the observer a distinct impression of multi-dimensionality and change” (C. 5, L. 14-20) in order “to provide a multi-color, multi-image display which when illuminated by a light source is adapted to present selectively to an observer color effects and images that depend both on the angular position of the light source and the angular position of the observer relative to the display being viewed” (C. 2, L. 22-29).
Therefore, even if Faykish did not teach the required display return angles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish with the return angles of the primary and secondary images taught by Desjardins such that “the illusion of an extra dimension is created, giving the observer a distinct impression of multi-dimensionality and change” in order “to provide a multi-color, multi-image display which when illuminated by a light source is adapted to present selectively to an observer color effects and images that depend both on the angular position of the light source and the angular position of the observer relative to the display being viewed,” as in Desjardins (C. 2, L. 22-29; C. 5, L. 14-20), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 3, Faykish in view of Desjardins teaches the display screen of Claim 2, as above.
Faykish further teaches that the first range of return angles is centered about a direction of reflection of the incident light towards the first viewing position and is less than about 20 degrees (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12).

Desjardins teaches this first and second range of return angles such that “the illusion of an extra dimension is created, giving the observer a distinct impression of multi-dimensionality and change” (C. 5, L. 14-20) in order “to provide a multi-color, multi-image display which when illuminated by a light source is adapted to present selectively to an observer color effects and images that depend both on the angular position of the light source and the angular position of the observer relative to the display being viewed” (C. 2, L. 22-29).
Therefore, even if Faykish did not teach the required display return angles, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish with the return angles of the primary and secondary images taught by Desjardins such that “the illusion of an extra dimension is created, giving the observer a distinct impression of multi-dimensionality and change” in order “to provide a multi-color, multi-image display which when illuminated by a light source is adapted to present selectively to an observer color effects and images that depend both on the angular position of the light source and the angular position of the observer relative to the display being viewed,” as in Desjardins (C. 2, L. 22-29; C. 5, L. 14-20), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 4, Faykish in view of Desjardins teaches the display screen of Claim 2, as above.

Furthermore, Faykish teaches that the primary image can have a “high transmittance” outside of a range of angles such that it “is relatively less visible” or “indiscernible” or “no longer visible” (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12) in order to “provide both (1) an ambiently (i.e., under ordinary diffuse viewing conditions) inspected verification feature or image and (2) a retroreflective verification feature or image” and such that “security laminates of the invention provide a higher degree of security and convenience than was heretofore available” (C. 1, L. 56-67 and C. 2, L. 59 – C. 3, L. 5).
Therefore, even if Faykish did not disclose the required luminance values, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish such that a luminance of the primary image falls of by more than about 50% outside of the first range of return angles in order to “provide both (1) an ambiently (i.e., under ordinary diffuse viewing conditions) inspected verification feature or image and (2) a retroreflective verification feature or image” and such that “security laminates of the invention provide a higher degree of security and convenience than was heretofore available,” as in Faykish (C. 1, L. 56-67 and C. 2, L. 59 – C. 3, L. 5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 5, Faykish in view of Desjardins teaches the display screen of Claim 2, as above.

Furthermore, Faykish teaches that the primary image can have a “high transmittance” outside of a range of angles such that it “is relatively less visible” or “indiscernible” or “no longer visible” (See e.g. Figs. 1-3; C. 4, L. 1-22; C. 4, L. 37-62; C. 5, L. 39 – C. 6, L. 12) in order to “provide both (1) an ambiently (i.e., under ordinary diffuse viewing conditions) inspected verification feature or image and (2) a retroreflective verification feature or image” and such that “security laminates of the invention provide a higher degree of security and convenience than was heretofore available” (C. 1, L. 56-67 and C. 2, L. 59 – C. 3, L. 5).
Therefore, even if Faykish did not disclose the required luminance values, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish such that a luminance of the secondary image is less than about 10% relative to a luminance of the primary image within the first range of return angles when the primary image is present in order to “provide both (1) an ambiently (i.e., under ordinary diffuse viewing conditions) inspected verification feature or image and (2) a retroreflective verification feature or image” and such that “security laminates of the invention provide a higher degree of security and convenience than was heretofore available,” as in Faykish (C. 1, L. 56-67 and C. 2, L. 59 – C. 3, L. 5), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faykish in view of Goto.
Regarding claim 11, Faykish teaches the display screen of Claim 1, as above.
Faykish further teaches a diffusive scattering layer (238) stacked in the display depth direction and overlapping one or both of the retro-reflective display medium and the secondary display medium in the lateral direction perpendicular to the display depth direction (See e.g. Fig. 3; C. 13, L. 6-37: “liner 238 is preferably very smooth so as to yield a glossy outer surface on outer layer 232 which is desired for optimum retroreflection by minimizing the diffuse reflection which is associated with surfaces having matte finishes”).
Although Faykish’s layer 238 reads on the broadest reasonable interpretation of the claimed diffusive scattering layer, Examiner further submits reference Goto.
Goto teaches a reflection type projecting screen comprising: a retro-reflective display medium (3) configured to display a primary image by reflecting incident light from a first light source towards a first viewing position (See e.g. Figs. 1-7; C. 14, L. 41-65; C. 19, L. 27-44); a secondary display medium (2a or 2b) (See e.g. Figs. 1, 4, and 5; C. 14, L. 41-65; C. 19, L. 27-44); and a diffusive scattering layer (2b or 2a) stacked in the display depth direction and overlapping one or both of the retro-reflective display medium and the secondary display medium in the lateral direction perpendicular to the display depth direction (See e.g. Figs. 1, 4, and 5; C. 14, L. 41-65; C. 19, L. 27-44).
Goto teaches this diffusive scattering layer such that “it is possible to view an image based on the projection light within a range in which the diffused light spreads” and “the viewing is not obstructed inasmuch as the image based on the projection light is not mixed with the outside light” and “to reduce the loss of light quantity in a diffusive process and to easily form diffused light having strong directivity” in order “to provide a multi-vision projector system capable of displaying an image and playing a sound related to the image in each viewing region without being obstructed by images and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish with the diffusive scattering layer of Goto such that “it is possible to view an image based on the projection light within a range in which the diffused light spreads” and “the viewing is not obstructed inasmuch as the image based on the projection light is not mixed with the outside light” and “to reduce the loss of light quantity in a diffusive process and to easily form diffused light having strong directivity” in order “to provide a multi-vision projector system capable of displaying an image and playing a sound related to the image in each viewing region without being obstructed by images and other sounds even if a plurality of images are projected on a screen, in order to effectively use the screen and to independently display the image and playing the sound in each viewing region,” as in Goto (C. 4, L. 66 – C. 5, L. 48).
Regarding claim 12, Faykish in view of Goto teaches the display screen of Claim 11, as above.
Faykish further teaches that the diffusive scattering layer (238) is interposed between the light source and the retro-reflective display medium and between the light source and the secondary display medium (See e.g. Fig. 3; C. 13, L. 6-37: “liner 238 is preferably very smooth so as to yield a glossy outer surface on outer layer 232 which is desired for optimum retroreflection by minimizing the diffuse reflection which is associated with surfaces having matte finishes”).
Additionally, Goto further teaches that the diffusive scattering layer (2a) is interposed between the light source and the retro-reflective display medium (3) and between the light source and the secondary display medium (2b) (See e.g. Figs. 1, 4, and 5; C. 14, L. 41-65; C. 19, L. 27-44).
Goto teaches this diffusive scattering layer such that “it is possible to view an image based on the projection light within a range in which the diffused light spreads” and “the viewing is not 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish with the diffusive scattering layer in the location of Goto such that “it is possible to view an image based on the projection light within a range in which the diffused light spreads” and “the viewing is not obstructed inasmuch as the image based on the projection light is not mixed with the outside light” and “to reduce the loss of light quantity in a diffusive process and to easily form diffused light having strong directivity” in order “to provide a multi-vision projector system capable of displaying an image and playing a sound related to the image in each viewing region without being obstructed by images and other sounds even if a plurality of images are projected on a screen, in order to effectively use the screen and to independently display the image and playing the sound in each viewing region,” as in Goto (C. 4, L. 66 – C. 5, L. 48), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 13, Faykish in view of Goto teaches the display screen of Claim 11, as above.
Faykish fails to explicitly disclose that the diffusive scattering layer is formed between the retro-reflective display medium and the secondary display medium.

Goto teaches this diffusive scattering layer such that “it is possible to view an image based on the projection light within a range in which the diffused light spreads” and “the viewing is not obstructed inasmuch as the image based on the projection light is not mixed with the outside light” and “to reduce the loss of light quantity in a diffusive process and to easily form diffused light having strong directivity” in order “to provide a multi-vision projector system capable of displaying an image and playing a sound related to the image in each viewing region without being obstructed by images and other sounds even if a plurality of images are projected on a screen, in order to effectively use the screen and to independently display the image and playing the sound in each viewing region” (C. 4, L. 66 – C. 5, L. 48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Faykish with the diffusive scattering layer in the location of Goto such that “it is possible to view an image based on the projection light within a range in which the diffused light spreads” and “the viewing is not obstructed inasmuch as the image based on the projection light is not mixed with the outside light” and “to reduce the loss of light quantity in a diffusive process and to easily form diffused light having strong directivity” in order “to provide a multi-vision projector system capable of displaying an image and playing a sound related to the image in each viewing region without being obstructed by images and other sounds even if a plurality of images are projected on a screen, in order to effectively use the screen and to independently display the image and playing the sound in each viewing region,” as in Goto (C. 4, L. 66 – C. 5, L. 48), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Urey et al. (U.S. PG-Pub No. 2019/0098286) teaches a dual function display multi-view imaging system having a similar retro-reflective layer. Smithwick et al. (U.S. Patent No. 8,976,323) teaches a switching dual layer display with independent layer content and a dynamic mask including a retro-reflective layer. Caswell et al. (U.S. Patent No. 8,668,341) teaches a prismatic retroreflective article bearing a graphic of a similar configuration. Bacon, Jr. et al. (U.S. Patent No. 8,506,095) teaches a protective overlay bearing a graphic and retroreflective article comprising the overlay with a similar construction. Crane et al. (U.S. Patent No. 8,284,492) teaches a micro-optic film structure with spatially varied images formed by a retroreflective display and secondary display. Engel (U.S. Patent No. 8,146,277) teaches a multi-view display with views depending on a viewing angle. Mimura et al. (U.S. Patent No. 8,147,075) teaches a printed image-set retroreflective sheeting having a similar structure. Commander et al. (PCT Pub No. WO 2008/029128 A2) teaches a security device based on customized microprism device having a similar retroreflective structure. Steenblik et al. (U.S. PG-Pub No. 2005/0180020) teaches a micro-optic security system having multiple display mediums. White (U.S. PG-Pub No. 2005/0041286) teaches a front projection screen having a similar retroreflective structure. McDavid, III (U.S. PG-Pub No. 2004/0085260) teaches a multi-lingual display apparatus having various display layers that display different content based on the display angle. Mimura et al. (U.S. Patent No. 6,568,817) teaches a retroreflecting sheet having a printed layer of a similar configuration. Taylor (U.S. Patent No. 5,084,782) teaches a decorative tape having a retroreflective layer that displays different images based on a viewing angle. Orensteen et al. (U.S. Patent No. 4,708,920) teaches a microlens sheet containing directional half-tone images including a retroreflective layer and printed layer.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896